       Case 4:21-cv-00294-MW-MAF Document 8 Filed 09/09/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


JEFFREY LAGRANDEUR,

      Plaintiff,

v.                                          Case No.: 4:21cv294-MW/MAF

LT. J. STOKES, et al.,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 7. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 7, is accepted and adopted as this

Court’s opinion. Plaintiff’s in forma pauperis motion, ECF No. 6, and his prior

consent form, ECF No. 2, are DENIED. Plaintiff must pay the filing fee on or before

October 12, 2021. This case is REMANDED to the Magistrate Judge for further
      Case 4:21-cv-00294-MW-MAF Document 8 Filed 09/09/21 Page 2 of 2




proceedings consistent with this Order.

      SO ORDERED on September 9, 2021.

                                      s/Mark E. Walker
                                      Chief United States District Judge




                                          2
